SULLIVAN, Chief Judge
(dissenting):
15. For the first time on direct appeal, appellant has made a claim of lack of mental responsibility at the time of his offenses, and he, on the basis of post-trial materials, has requested a sanity hearing to determine this question. This Court, referencing the tests of United States v. Dock, 28 MJ 117 (CMA 1989), and United States v. Cosner, 35 MJ 278 (CMA 1992), cert, denied, — U.S.-, 114 S.Ct. 918, 127 L.Ed.2d 206 (1994), has rejected his request for a remand for a sanity board hearing. In Dock and Cosner, however, we reviewed the decision of the Court of Military Review for abuse of discretion in considering such post-trial materials.
16. The majority opinion, in my view, suggests that this Court might decide this unique sanity-hearing question in the first instance. Despite admittedly broad language in United States v. Massey, 27 MJ 371 (CMA 1989) (involving review of Court of Military Review’s decision ordering sanity hearing), I conclude that this Court should limit itself to reviewing decisions by the Court of Military Review (what is now the Court of Criminal Appeals) on these post-trial insanity claims and requests. After all, RCM 1203(c)(5), Manual for Courts-Martial, United States, 1984, the authority for this unique appellate practice, is part of a Manual rule entitled: “Review By a Court of Military Review.” See United States v. Lilly, 25 MJ 403 (CMA 1988). I would remand this case to the Court of Criminal Appeals for initial consideration of appellant’s post-trial claim.